—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered April 2, 1999, which, in an action by plaintiffs room servers against defendant hotel to recover gratuities allegedly improperly pooled in violation of Labor Law § 196-d, denied plaintiffs’ motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ collective bargaining agent had authority to agree that all disputes, including those involving a violation of an employee’s statutory rights, would be submitted to arbitration and not litigated in court (cf., Wright v Universal Mar. Serv. Corp., 525 US 70, 80; see, Carson v Giant Food, 175 F3d 325, 331-332 [4th Cir]; Matter of American Broadcasting Cos. v Roberts, 61 NY2d 244, 249-250). The arbitration clause in question, which covers “claims arising out of or under this [collective bargaining agreement] or the employee’s employment, including but not limited to any EEOC, ADA, ADEA or other statutory claims,” encompasses the Labor Law claims at issue herein. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.